Citation Nr: 1701660	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO. 10-40 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of injury, to include low back and cervical spine disabilities. 

2. Entitlement to service connection for a neurologic disability of the right leg, claimed as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to May 1976, with subsequent service in the Texas Army National Guard from July 1976 to July 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO. A copy of the hearing transcript is of record.

In July 2014, the Board remanded the appeal for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The issues of whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for major depressive disorder and for a sleep disorder were denied in a November 2015 rating decision. The Veteran filed a notice of disagreement to this rating action in November 2015. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. 

Although the matters are therefore within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's 

jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's current low back and cervical spine disabilities did not onset due to injury sustained during a period of inactive duty training (INACDUTRA). 

2. The Veteran's lumbar radiculopathy was not caused by or permanently made worse by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of injury, to include low back and cervical spine disabilities are not met. 38 U.S.C.A. §§ 101(22), (23), (24), 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).

2. The criteria for service connection for a neurologic disability of the right leg are not met. 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in June 2007. The claims were last adjudicated in September 2014.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with his claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinion obtained in September 2014 are adequate to evaluate the claims for service connection, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate 

when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in July 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the AOJ to schedule the Veteran for VA examination to determine the nature and etiology of his spine and right lower extremity neurological disabilities. The Veteran underwent a VA examination in September 2014 and the examiner opined as to the nature and etiology of the Veteran's spine and right lower extremity neurological disabilities. Accordingly, there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.

Service Connection - Residuals of Injury/Right Leg Neurologic Disability 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury 




and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

An April 1977 service treatment records reflect that the Veteran received treatment for a bruise to the right abdomen midline at the waist. The Veteran was injured during field training exercises with his National Guard unit. He was a passenger in an Armored Personnel Carrier (APC) which encountered another vehicle on the road. The APC pulled to one side of the road, hitting a small hole. The jolt caused the Veteran to fall against the mortar tube causing injury to his abdomen. The unit commander indicated that the injury had been incurred in the line of duty (LOD). 

A December 2006 private chiropractic treatment note reflects the Veteran's complaint of lower back and neck pain. The Veteran indicated that his back and neck pain onset in December 2005 after total right knee replacement surgery. He reported that prior to this episode he had never experienced this problem. He stated that his symptoms had been consistent since onset.

X-ray findings showed slight misalignment of L4 relative to L5 that appeared to be secondary to degenerative changes of the posterior joint at that level. Bony structures showed some hypertrophic changes. On evaluation, the diagnoses were lumbar joint dysfunction, thoracic joint dysfunction, cervical joint dysfunction, myofascitis and amputation stump complications. 

A December 2008 private treatment record documents diagnoses of lumbar spinal stenosis at L4-S1 due to facet joint arthritis with decreased extension and range of motion; right radiculopathy due to stenosis, right peroneal nerve damage; and, cervical spondylosis. The Veteran an epidural block.

In a November 2012 statement, the Veteran's treating physician recorded that the Veteran was in an accident in 1977 (apparently alleged by the Veteran to have been a "rollover") that caused multiple traumas in the lumbar region, including pain and 

functional limitation. The physician stated that the Veteran has always had pain in the lumbar region with radiation to the right leg and has received multiple treatments for the disability. The physician concluded that "clinically these are old injuries which have been increasing with the passage of time because of the constant falls or injuries." The physician opined that the claimed condition(s) was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.

In a May 2014 statement, the Veteran's treating physician opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness. The physician observed that it was an "old lumbar injury, more than 30 years ago."

A September 2014 Report of VA examinations document diagnoses of lumbago, lumbar stenosis L4/S1 with facet arthropathy; cervical strain; and, lumbar radiculopathy. The Veteran reported that he was in an APC that went off the road causing him to fall against a mortar tube. He stated that he hit his back. He denied any specific treatment. He continued in the National Guard for a few more years after the incident. He stated that in 2006 he developed further low back pain with incapacitating episodes. 

The Veteran also reported having neck pain since being involved in an altercation while he was stationed in Korea in 1976. He denied any past or current treatment. He complained of pain and stiffness in the neck and pain in the right scapular area.

On examination, the examiner opined that the claimed cervical strain was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner noted that the Veteran reported being in the back of an APC and being thrown across the back when the APC went off the road. The examiner observed that service treatment records indicated that the Veteran sustained an abdominal bruise. There was no record of a neck injury in the service treatment records. The examiner concluded that no current neck condition is considered likely related to service duty.

Additionally, the examiner opined that the claimed lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness. Considering the Veteran's report of injury, the examiner noted that the service treatment records only indicated an abdominal bruise and that no back condition was documented after the incident or in the service treatment records. 
The examiner noted that a 1982 record documented treatment for low back pain and 2006, 2008 and 2013 records indicated worsening degenerative disease in the spine with stenosis and radiculopathy on the right side. There was no indication of an acute injury noted in the records. The examiner concluded that the Veteran has been developing low back problems since 1982, progressing over time. However, with no report of a back injury documented in service or related to the motor vehicle incident in 1977 and no evidence of an acute injury, the lumbar spine disability was not related to service, to include the motor vehicle incident in 1977.

Regarding the lumbar radiculopathy, the examiner concluded that as the spine conditions were not related to service, the lumbar radiculopathy was not as least as likely as not related to service.

Though the Veteran has current lumbago, lumbar stenosis L4/S1 with facet arthropathy and cervical strain, the preponderance of the evidence is against a finding of a linkage between the onset of the lumbar and cervical spine disabilities and injury incurred or aggravated while performing INACDUTRA. Rather, the most probative evidence shows that the Veteran's current lumbago, lumbar stenosis L4/S1 with facet arthropathy and cervical strain had no etiological relationship to injury sustained in APC accident in April 1977. (See September 2014 VA examination report).

Treatment records dated in November 2012 and May 2014 reflect the Veteran's treating physician's opinion that the claimed conditions were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness. To the extent these records represents evidence in favor of the claims they are of little probative value. 

Importantly, service treatment records do not demonstrate that the Veteran sustained multiple traumas in the lumbar region as a result of the accident as alleged by the Veteran, nor do they indicate that the Veteran was involved in a "rollover" accident. Rather, the service treatment records document that the Veteran sustained bruise to the right abdomen midline at the waist when the mortar tube struck him in the abdomen. Further, December 2006 private chiropractic treatment note reflects the Veteran's complaint that his back and neck pain onset in December 2005 after total right knee replacement surgery, without prior occurrence. The rationale for these opinions is inadequate and not supported by the evidence of record. Accordingly, these opinions are afforded little probative value.

The Board finds that the more probative opinion is the opinion offered by the VA examiner in September 2014. The VA examiner noted the APC accident incurred by the Veteran during a period of INACDUTRA in April 1977 but explained that the Veteran did not sustain a back or neck injury that was related to that incident. 

The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in September 2014. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As service connection is not established for residuals of injury, to include low back and cervical spine disabilities, service connection for a neurologic disability of the right leg claimed as secondary to a low back disability is not warranted. 38 C.F.R. 
§ 3.310.

The Veteran is not competent to link his disorders to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is competent to state that he was involved in an APC accident in 1977. However, he is a lay person and is not competent to establish that his current lumbar and cervical spine disabilities onset as a result or injury sustained therein. The Veteran is not competent to offer an opinion as to etiology of any current lumbar or cervical spine disabilities. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, the claims must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(ORDER ON NEXT PAGE)


ORDER

Service connection for a low back and cervical spine disabilities is denied. 

Service connection for a neurologic disability of the right leg, claimed as secondary to low back disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


